IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                              NOS. WR-76,976-03; WR-76,976-04


                   EX PARTE KENNON DUTWAIN SEARCY, Applicant


                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                   CAUSE NOS. W94-43754-L (B) & W95-01394-L (B)
                     IN THE CRIMINAL DISTRICT COURT NO. 5
                             FROM DALLAS COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offenses

of burglary of a vehicle and sentenced to ten years’ imprisonment and aggravated assault and

sentenced to twenty-five years’ imprisonment.

       On October 2, 2015, an order designating issues was signed by the trial court. No affidavits

or findings have been included in the record forwarded to this Court. It appears the trial court has

not completed its fact finding. We remand these applications to the Criminal District Court Number
5 of Dallas County to allow the trial judge to complete an evidentiary investigation and enter

findings of fact and conclusions of law.

       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: April 6, 2016
Do not publish